EXHIBIT 10.13
First Amended and Restated Employment Agreement
This First Amended and Restated Employment Agreement (the “Agreement”) is made
as of January 1, 2009, between COMSYS IT Partners, Inc., a Delaware corporation
(the “Company”), and Larry L. Enterline (the “Executive”).

1.   BACKGROUND   1.1   The Executive is a party to that certain employment
agreement with the Company dated July 27, 2006, and currently holds a senior
executive position with the Company. As a result, the Executive has significant
responsibility for the Company’s management, profitability and growth. Likewise,
the Executive possesses an intimate knowledge of the Company’s business and
affairs, including its policies, plans, methods, personnel, opportunities, and
challenges.   1.2   The Company’s Board of Directors (the “Board”), acting
through the Compensation Committee, considers the continued employment of the
Executive to be in the best interests of the Company and its shareholders. The
Compensation Committee desires to structure the Executive’s compensation to
encourage the Executive to remain in service to the Company. This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent applicable, and to otherwise meet current
needs. It is the intent of the Company that amounts that constitute deferred
compensation under this Agreement shall not be taxable to the Executive for
income tax purposes until the time actually received by the Executive.   2.  
DEFINITIONS. For purposes of this Agreement, the following terms have the
meanings set forth below. Other defined terms have the meanings set forth in the
provisions of this Agreement in which they are used.   2.1   Base Salary is
defined in Section 4.1.   2.2   Beneficial Owner is defined in Rule 13d-3 of the
Exchange Act.   2.3   Benefit means any Company-provided or Company-sponsored
pension plan, 401k plan, insurance plan, or other employee benefit plan, program
or arrangement made available to the Company’s employees generally.   2.4  
Bonus Potential means the annual bonus amount that will be earned by the
Executive under the Company Bonus Plan if the Company’s EBITDA is 100% of the
targeted EBITDA for the applicable period as set forth on Exhibit B. The
Executive’s standard Bonus Potential is set forth on Exhibit A, Schedule 1, but
the actual Bonus Potential in any year may be adjusted up or down with the
Executive’s prior written consent.   2.5   Bonus Potential Earned means the
amount of the Executive’s Bonus Potential that was earned during the bonus
period in question. The amount earned will be equal to the percentage of Bonus
Potential during the bonus period that corresponds to actual performance during
that period, multiplied by the Executive’s Bonus Potential. The amount earned
will be prorated for any bonus period the Executive was not employed by

 



--------------------------------------------------------------------------------



 



    the Company for the entire bonus period based on the portion of the bonus
period the Executive was employed by the Company. Any such prorated bonus will
be determined at the same time and in the same manner that bonuses are
determined for other participants in the Company Bonus Plan upon completion of
such bonus period and payments will be made at the time specified in Exhibit B.
In no event will any portion of the Bonus Potential be deemed to have been
earned by the Executive if the Executive resigns other than for Good Reason or
if the Employment is terminated for Cause.   2.6   Cause: As used in this
Agreement:

  (a)   The terms “Cause,” “for cause,” or “with cause” (in upper or lower case)
mean only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or (iii) the advice of counsel for the Company; or (4) any act or
omission that the Executive believed in good faith to have been in the interest
of the Company, without intent of the Executive to gain therefrom, directly or
indirectly, a personal profit to which he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such
incentive-based annual bonuses. The Company Bonus Plan shall establish the bonus
criteria for the Company and/or the Executive required for specified bonus
payment percentages to be earned. Any such employee-performance criteria which
the Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.  
2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.

2



--------------------------------------------------------------------------------



 



2.11   Company Business is intentionally defined broadly in view of the
Executive’s senior position with the Company; it means (1) any business engaged
in by the Company Group during the Executive’s Employment, or (2) any other
business as to which the Company Group has made demonstrable preparation to
engage in during such Employment and (i) in which preparation the Executive
materially participated, or (ii) concerning which preparation the Executive had
access to Confidential Information.   2.12   Confidential Information means
information of any Company Business that the Executive learns in the course of
the Employment, including but not limited to the information described in
Section 8.1, other than information which the Executive can show: (i) was in the
Executive’s possession or within the Executive’s knowledge before the
Employment; or (ii) is or becomes generally known to persons who could take
economic advantage of it, other than officers, directors, and employees of the
Company, without breach of an obligation to the Company; or (iii) the Executive
obtained from a party having the right to disclose it without violation of an
obligation to the Company; or (iv) is required to be disclosed pursuant to legal
process (e.g., a subpoena), provided that the Executive notifies the Company
immediately upon receiving or becoming aware of the legal process in question.  
2.13   Day, in upper or lower case, means a calendar day except as otherwise
stated.   2.14   Effective Date is defined in Section 5.1.   2.15   Employment
means the Executive’s employment with the Company.   2.16   Exchange Act means
the Securities Exchange Act of 1934, as amended.   2.17   Good Reason means the
occurrence of any one or more of the following events without the Executive’s
express prior written consent (see also the notice-and-cure provision in the
definition of Resignation for Good Reason):

  (a)   (1) removal by the Board of the Executive from the Position; (2) a
material diminution in the Executive’s Position, duties, or responsibility from
that held by the Executive immediately prior to such change; or (3) the
assignment by the Company to the Executive of duties that are materially
inconsistent with the Executive’s Position;     (b)   the Company’s requiring
the Executive to be permanently based (meaning requiring the Executive to
perform a majority of his duties for a period of more than 30 days) anywhere
other than within 50 miles of the Executive’s job location at the time that the
directive for such relocation is made by the Company;     (c)   any Reduction in
the Executive’s Base Salary, Bonus Potential, or other compensation (including
without limitation any Reduction of any non-contingent bonus or incentive
compensation for which the Executive is eligible);

3



--------------------------------------------------------------------------------



 



  (d)   failure to provide the Executive with any Benefit for which the
Executive is eligible under the Benefit plan’s requirements (and, if such
Benefit in question is optional, which the Executive has elected to receive);  
  (e)   any failure of the Company to fulfill its material obligations under
this Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or incentive plan or other agreement between the
Executive and the Company (the Company’s failure to fulfill obligations
addressed in subsections (a) through (d) shall be governed by those subsections
and not subsection (e));     (f)   failure of the Company to provide or maintain
a Company Bonus Plan whereby the Executive may earn a bonus as set forth in
Section 4.2; or     (g)   any purported termination by the Company of the
Employment other than as expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified on
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Reduction, as
applied to any aspect of the Executive’s compensation or benefits, means any
exclusion, discontinuance without comparable replacement, diminution, or
reduction in the same as in effect immediately prior to such exclusion,
discontinuance, diminution, or reduction.   2.25   Resign for Good Reason or
Resignation for Good Reason means that all of the following occur:

  (a)   the Executive notifies the Company in writing, in accordance with the
notice provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;

4



--------------------------------------------------------------------------------



 



  (b)   the Company fails to revoke, rescind, cancel, or cure the event (or if
more than one, all such events) that was the subject of the notification under
subparagraph (a) within thirty (30) days after such notice; and     (c)   within
ten (10) business days after the end of the thirty-day period described in
subparagraph (b), the Executive delivers to the Company a notice of resignation
in accordance with this Agreement.

2.26   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person or Group, other than the Permitted Holders.   2.27  
Schedule 1 means Schedule 1 set forth at the end of this Agreement in Exhibit A.
  2.28   Senior Executives means those officers of the Company who are
designated executive officers from time to time.   2.29   Severance Benefits
means the post-employment compensation and benefits to be provided to the
Executive by the Company as set forth in Section 6.   2.30   Severance Payment
is defined in Section 6.1.   2.31   Special Severance Benefits is defined in
Section 10.1.   2.32   Special Severance Payment is defined in Section 10.1.  
2.33   Termination Date means the effective date of the Executive’s termination
of Employment with the Company Group. For purposes of this Agreement, whether a
termination of Employment has occurred shall be determined consistent with the
requirements of Section 409A of the Code and the Company’s administrative
policies, including, when applicable, the COMSYS 409A Policy.   2.34   Tribunal
means a court or other body of competent jurisdiction that is deciding a matter
relating to this Agreement.   2.35   Voting Stock means shares of capital stock
of the Company the holders of which are entitled to vote for the election of
directors, but excluding shares entitled to so vote only upon the occurrence of
a contingency unless that contingency shall have occurred.   3.   EMPLOYMENT.  
3.1   Position. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to serve the Company, at the office and in the Position referred to on
Exhibit A, Schedule 1. For so long as the Executive serves in the Position, the
Company will cause Executive to be nominated for election or re-election to the
Company’s Board of Directors.

5



--------------------------------------------------------------------------------



 



  (a)   The Executive will (i) devote substantially all of his time, attention,
and energies to the business of the Company and will diligently and to the best
of his ability perform all duties incident to his Employment hereunder; (ii) use
his best efforts to promote the interests and goodwill of the Company; and
(iii) perform such other duties commensurate with the Position as the Board may
from time-to-time assign to the Executive.     (b)   The Executive shall obtain
the written consent of the Board prior to serving on corporate, civic or
charitable boards or committees. This Section 3.1 shall not be construed as
preventing the Executive from serving on the corporate, civic or charitable
boards or committees on which he currently serves, as listed on Exhibit C;
provided that in no event shall any such service or business activity require
the provision of substantial services by the Executive to the operations or the
affairs of such businesses or enterprises such that the provision thereof would
interfere in any respect with the performance of the Executive’s duties
hereunder.

3.2   Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies no later than seventy-five
(75) days following the date on which the Executive incurs such expense(s).    
(b)   Without limiting Section 2.17(b) (Good Reason includes relocation without
consent), or this Section 3.3, if the Company determines that the Executive
shall be relocated, then the Company shall, in connection with such relocation,
pay or reimburse the Executive for all reasonable moving expenses incurred by
the Executive, in accordance with the Company’s then-current policies, no later
than seventy-five (75) days following the date on which the Executive incurs
such expense(s).

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. During the Employment, the
Company shall provide compensation and benefits to the Executive as follows.  
4.1   Base Salary. The Company shall pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth on Exhibit A, Schedule 1. If the Company in its sole discretion
increases the Executive’s base salary, then such increased salary shall be
deemed the Base Salary for all purposes hereunder. All salary payments shall be
made in accordance with the normal payroll practices of the Company but in no
less than equal semi-monthly installments, less withholding or deductions
required by law or agreed to by the Executive.

6



--------------------------------------------------------------------------------



 



4.2   Annual Bonus. In addition to the Base Salary, the Executive will
participate in the Company’s Bonus Plan. Executive will be paid his Bonus
Potential Earned pursuant to the terms of the Company Bonus Plan. A copy of
Executive’s Bonus Plan is attached as Exhibit B.   4.3   Benefits. The Executive
shall, upon satisfaction of legal or applicable third-party provider eligibility
requirements with respect thereto, be entitled to participate in all Benefits
now or hereafter in effect or that are hereafter made available to the Company’s
employees generally. The previous sentence shall not be construed as limiting
the Company’s right, in its sole discretion, to add to, reduce, modify, or
eliminate any such Benefit. In addition, the Company shall maintain for the
Executive any specific benefits set forth on Exhibit A, Schedule 1.   4.4  
Vacation; Holidays; Sick Leave. During the Employment, the Executive shall be
entitled to sick leave, holidays, and an annual vacation (included within the
Company’s Paid Time Off Policy (“PTO”)), all in accordance with the regular
policy of the Company for its Senior Executives (but in no event less than the
PTO set forth on Exhibit A, Schedule 1), during which time his compensation and
benefits shall be paid or provided in full.   4.5   Annual Compensation Review.
At least annually during the Employment, the Company shall review with the
Executive the Base Salary, the Bonus Potential, and all other forms of
compensation, which the Executive is then receiving (or, in the case of
contingent compensation, for which the Executive is a participant in the
applicable plan). The Base Salary and Bonus Potential may be increased (but not
decreased) from time to time as determined by the Company’s Board or the
Compensation Committee thereof. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement. The Base Salary and Bonus Potential may not be decreased without the
Executive’s express prior written consent.   4.6   Equity. Awards of securities
under the COMSYS IT Partners, Inc. Amended and Restated 2004 Stock Incentive
Plan (or any prior or successor equity incentive plans) competitive with
industry standards for executives in like positions shall be made subject to the
discretion of the Compensation Committee of the Board.   5.   TERMINATION OF
EMPLOYMENT   5.1   Term of Agreement. The term of the Employment shall commence
on the date hereof (the “Effective Date”), continue to December 31, 2009 (the
“Original Term”) and renew automatically thereafter for successive one-year
terms (each, a “Renewal Term”) unless notice of non-renewal is given by either
party to the other party at least six months prior to the end of the Original
Term or any Renewal Term (the “Expiration Date”); provided that the Employment
may also be terminated prior to such Expiration Date (i) by the Executive for
any reason, including Good Reason, (ii) by the Company with Cause, (iii) by the
Company without Cause or (iv) by the Company upon the Disability or death of the
Executive. In the event that (i) the Company does not renew the Agreement at the
end of the Original Term or any Renewal Term, (ii) the Company terminates
Employment prior to the Expiration Date without Cause, (iii) the Executive
terminates

7



--------------------------------------------------------------------------------



 



    Employment prior to the Expiration Date for Good Reason, or (iv) the death
or Disability of the Executive, the Executive shall be entitled to receive
Severance Benefits pursuant to Section 6 of this Agreement.   5.2   Termination
in the Event of Disability. In the event of the incapacity of the Executive, by
reason of mental or physical disability to perform his material duties
hereunder, for a period of 120 consecutive days or 180 non-consecutive days
during any twelve (12) month period, as reasonably determined by the Board or as
certified by a qualified physician selected by the Board (collectively,
“Disability”), the Company may terminate the Executive’s Employment effective
upon written notice to the Executive. Prior to the termination of Executive’s
Employment pursuant to this Section 5.2, during any period that the Executive
fails to perform his full-time duties with the Company as a result of incapacity
due to physical or mental illness, he shall continue to receive his Base Salary,
Bonus and other benefits provided hereunder, less the amount of any disability
benefits received by the Executive during such period under any disability plan
or program sponsored by the Company.   5.3   Notice of Resignation; Waiver of
Notice Period. If the Executive resigns from the Company, the Executive will
give the Company at least four (4) weeks’ prior notice of resignation. The
Company may in its discretion waive any notice period stated in the Executive’s
notice of resignation, in which case the Termination Date of the Employment will
be the date of such waiver.   5.4   No Termination of Agreement Per Se.
Termination of the Employment will not terminate this Agreement per se; to the
extent that either party has any right under applicable law to terminate this
Agreement, any such termination of this Agreement shall be deemed solely to be a
termination of the Employment without affecting any other right or obligation
hereunder except as provided herein in connection with termination of the
Employment.   5.5   Transition of Email, Correspondence, etc. If the Employment
is terminated by either the Executive or the Company, the Company will provide
reasonable cooperation in (i) permitting the Executive to copy or remove the
Executive’s personal files (not including Company Confidential Information) from
the Executive’s computer and office, and (ii) arranging for any personal emails
or phone messages to be forwarded to the Executive for a reasonable period of
time after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

  (a)   If the Employment is terminated for any reason, either by the Company or
by the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid:

  (i)   any and all salary and vacation pay earned through the Termination Date;
and     (ii)   any reimbursable expenses properly reported by the Executive.

8



--------------------------------------------------------------------------------



 



  (b)   Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall also pay any applicable prorated
Bonus Potential Earned for the bonus period in which such termination occurs at
the time specified in Exhibit B.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the Original Term or
any Renewal Term, (2) the Employment is terminated by the Company other than for
Cause, (3) the Executive resigns for Good Reason, (4) the Executive is
terminated due to a Disability pursuant to Section 5.2 of this Agreement or
(5) the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
$750,000;     (b)   in addition to the severance provided in Section 6.1(a), the
Executive shall also receive one (1.0) times (1) the average Bonus Potential
Earned by the Executive for the two (2) years ending prior to the Termination
Date (the payments provided in subsections (a) and (b) are collectively referred
to as the “Severance Payment”);     (c)   if the Employment is terminated (i) by
the Company in the event of Executive’s Disability, (ii) upon the Executive’s
death, or (iii) upon a Change of Control, the Severance Payment shall be paid in
cash or immediately-available funds, in a lump sum within ten (10) business days
following the Termination Date; provided, however, if the Employment is
terminated by the Company in the event of Executive’s Disability, any Severance
Payment owed to the Executive under this Section 6.1 shall be offset by any
amount paid to the Executive pursuant to any disability insurance policy for
which the Company has paid the premiums;     (d)   if the Employment is
terminated (i) by the Company without Cause (including non-renewal of the
Agreement at the end of the Original Term or any Renewal Term) or (ii) by the
Executive for Good Reason, the Executive shall be entitled to receive the
Severance Payment in twenty-four (24) equal monthly installments during the
two-year period following the Termination Date, commencing as soon as
administratively practicable, but no later than 75 days, following the
Termination Date;     (e)   if the Executive is not living, then the Severance
Payment shall be paid to the Executive’s heir(s), assign(s),
successor(s)-in-interest, or legal representative(s), in the same manner as
specified in subparagraph (c); and     (f)   as a condition to making any
Severance Payment, the Company will require the Executive or his legal
representative(s) to first execute a release in form and substance satisfactory
to the Company, which contains a full release of all claims against the Company
and certain other provisions, including but not limited to a reaffirmation of
the restrictive covenants in Sections 9.1 and 9.2.

9



--------------------------------------------------------------------------------



 



6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term,
(2) the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the health, dental and similar benefit plans offered to (and on
the same terms as) other Senior Executives until the 42-month anniversary of the
Termination Date, and in the life, accident, and disability insurance plans
offered to (and on the same terms as) other Senior Executives until the 24-month
anniversary of the Termination Date.     (b)   To the extent that applicable law
or the terms and conditions of the applicable insurance or benefit plan do not
permit the Company to comply with subparagraph (a), the Company shall reimburse
the Executive (if living) and the Executive’s dependents, for all expenses
incurred by any of them in maintaining the same levels of coverage under COBRA,
to the extent applicable, for the applicable COBRA continuation coverage period,
but solely to the extent that such expenses exceed the deduction or amount that
would have been required to be paid by the Executive for such coverage if the
Employment had not been terminated. Following the applicable COBRA continuation
coverage period, if any, the Company shall provide the Executive (if living) and
the Executive’s dependents with substantially similar levels of coverage under
an individual or group policy for the duration of the time period specified in
subparagraph (a).     (c)   If Employment is terminated by the Executive’s
death, or if the Executive dies before the expiration of the Company’s
obligation under this Section 6.2, then the Company shall, to the greatest
extent permitted by applicable law and the terms and conditions of the
applicable insurance or benefit plan, continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.

6.3   D&O Insurance and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives. All
such directors’ and officers’ insurance policies will provide prior acts
coverage from September 30, 2004.   6.4   No Other Severance Benefits. Other
than as described above in Sections 6.1 and 6.2 and as described below in
Sections 10 and 11, the Executive shall not be entitled to any payment, benefit,
damages, award or compensation in connection with termination of the

10



--------------------------------------------------------------------------------



 



    Employment, by either the Company or the Executive, except as may be
expressly provided in another written agreement, if any, approved by the Board
and executed by the Executive and by the Chief Executive Officer. Neither the
Executive nor the Company is obligated to enter into any such other written
agreement.   6.5   No Waiver of ERISA-Related Rights. Nothing in this Agreement
shall be construed to be a waiver by the Executive of any benefits accrued for
or due to the Executive under any employee benefit plan (as such term is defined
in the Employee Retirement Income Security Act of 1974, as amended) maintained
by the Company, if any, except that the Executive shall not be entitled to any
severance benefits pursuant to any severance plan or program of the Company
other than as provided herein.   6.6   Mitigation Not Required. The Executive
shall not be required to mitigate the amount of any payment or benefit which is
to be paid or provided by the Company pursuant to this Section 6. Any
remuneration received by the Executive from a third party following termination
of the Employment shall not apply to reduce the Company’s obligations to make
payments or provide benefits hereunder.   7.   TAX WITHHOLDING. Notwithstanding
any other provision of this Agreement, the Company may withhold from amounts
payable under this Agreement, or under any other agreement between the Executive
and the Company, all federal, state, local and foreign taxes that are required
to be withheld by applicable laws or regulations.   8.   CONFIDENTIAL
INFORMATION   8.1   Executive acknowledges that in the course of his employment
by the Company, the Company has provided him and will continue to provide him,
prior to any termination hereof, with certain Confidential Information and
knowledge concerning the operations of the Company Group which the Company
desires to protect. This Confidential Information shall include, but is not
limited to:

  (a)   terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;     (b)   management systems, policies or procedures,
including the contents of related forms and manuals;     (c)   professional
advice rendered or taken by the Company Group;     (d)   the Company Group’s own
financial data, business and management information, strategies and plans and
internal practices and procedures, including but not limited to internal
financial records, statements and information, cost reports or other financial
information;     (e)   proprietary software, systems and technology-related
methodologies of the Company Group and their clients;

11



--------------------------------------------------------------------------------



 



  (f)   salary, bonus and other personnel information relating to the Company
Group’s personnel;     (g)   the Company Group’s business and management
development plans, including but not limited to proposed or actual plans
regarding acquisitions (including the identity of any acquisition contacts),
divestitures, asset sales, and mergers;     (h)   decisions and deliberations of
the Company Group’s committees or boards; and     (i)   litigation, disputes, or
investigations to which the Company Group may be party and legal advice provided
to Executive on behalf of the Company Group in the course of Executive’s
employment.

8.2   Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writings and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the receipt of Confidential Information by
Executive and the promise of the Company to provide the Executive with
Confidential Information, the Executive agrees that, during his Employment and
for two (2) years after the termination of Employment, Executive shall not
directly or indirectly possess an ownership interest in, manage, control,
participate in, consult with, or render services for any other person, firm,
association or corporation, engaged in the business of the Company without the
prior written consent of the Company, in the United States or any other
geographic area where the Company is conducting business, because such activity
would unavoidably and unfairly compromise the Company’s legitimate, protectable
business interests in its Confidential Information, clients, employees,
suppliers, and business relationships.   9.2   Executive agrees that he shall
not, either directly or indirectly, during Executive’s Employment and for two
(2) years after termination of Employment, in any capacity whatsoever (either as
an employee, officer, director, stockholder, proprietor, partner joint venturer,
consultant or otherwise) (a) solicit, contact, call upon, communicate with, or
attempt to communicate with any of the Company clients or potential clients for
the purpose of providing services to such client, or (b) sell any services to
any client or potential client of the Company.   9.3   Nonsolicitation.
Executive agrees that he shall not directly or indirectly during Executive’s
Employment and for two (2) years after termination of Employment, through any
other entity, either alone or in conjunction with any other person or entity
employ,

12



--------------------------------------------------------------------------------



 



    solicit, induce, or recruit, any person employed by the Company at any time
within the one (1) year period immediately preceding such employment,
solicitation, inducement or recruitment.   9.4   For the purposes of this
Agreement, “potential client” shall be defined as those entities for which
Executive has had access to Confidential Information during his Employment, and
“client” shall be defined as those entities with which the Company has conducted
any business during the twelve (12) month period prior to termination of the
Employment. For the purposes of this Agreement, “services” shall mean activities
performed by the Company at any time within the one (1) year period preceding
termination of Executive’s Employment.   9.5   Executive agrees that it is his
intention that any restriction contained in this section that is determined to
be unenforceable be modified by any court having jurisdiction to be reasonable
and enforceable, and, as modified, to be fully enforced.   9.6   The Company
will not unreasonably withhold its consent under Section 9.1 to the Executive’s
employment, after the Employment, by a corporation that competes with Company,
but only if, before starting the new employment, the Executive provides the
Company with a document in form and substance reasonably satisfactory to the
Company, signed by both the Executive and such corporation, containing (i) a
written description of the Executive’s duties in the new job, and (ii) specific
assurances that in the new job the Executive will neither use nor disclose the
Company’s Confidential Information.   9.7   Executive acknowledges and agrees
that the restrictive covenants contained herein are reasonable in time,
territory and scope, and in all other respects. If a Tribunal determines that
any of the restrictions set forth in this Section 9 are unreasonably broad or
otherwise unenforceable under applicable law, then (i) such determination shall
be binding only within the geographical jurisdiction of the Tribunal, and
(ii) the restriction will not be terminated or rendered unenforceable, but
instead will be reformed (solely for enforcement within the geographic
jurisdiction of the Tribunal) to the minimum extent required to render it
enforceable.   10.   CHANGE OF CONTROL   10.1   Special Severance Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (1)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and

13



--------------------------------------------------------------------------------



 



  (2)   a special, additional severance payment (“Special Severance Payment”)
equal to $250,000.

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (1)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of
Control date and ending at 5:00 pm Houston time on the date two (2) years after
the Change of Control date; or     (2)   the Executive Resigns for Good Reason
at any time during the period beginning on the Change of Control date and ending
at 5:00 pm Houston time on the date two (2) years after the Change of Control
date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within ten (10) business days following the Termination
Date.     (d)   Payments pursuant to this Agreement shall not be deemed to
constitute continued employment beyond the Termination Date.     (e)   As a
condition to providing the Executive with the Special Severance Benefits, the
Company will require the Executive to first execute a release.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.     (e)   During any period of twenty-four
(24) consecutive months, the replacement of a majority of the members of the
Board who were members of the Board at the beginning of such period, and such
new members shall not have been (i) nominated or appointed to the Board pursuant
to the terms of an agreement with the Company, (ii) nominated for election or
selected as a director by a duly

14



--------------------------------------------------------------------------------



 



      constituted nominating committee (or a subcommittee thereof) of the Board
or (iii) approved by a vote of at least a majority of the members of the Board
then still in office who either were members of the Board at the beginning of
such period or whose election as a member of the Board was so previously
approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s Amended and Restated 2004 Stock Incentive Plan (or any prior or
successor equity incentive plans) shall lapse, and all such awards shall become
fully vested without any requirement for further action on the Executive’s part.
  11.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
upon a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. The Gross-Up Payment shall be paid
to the Executive no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the tax
payment to the appropriate taxing authority. Subject to the provisions of this
Section, all determinations required to be made hereunder, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the Accounting Firm (at the sole expense of the Company), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the date of termination of the Executive’s employment
under this Agreement, if applicable, or such earlier time as is requested by the
Company. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, the Accounting Firm shall furnish the Executive with an opinion that
he has substantial authority not to report any Excise Tax on his federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Gross-Up Payments may be
miscalculated and may not cover the full amount of Excise Taxes due (an
“Underpayment”) consistent with the calculations required to be made hereunder.
If the Company exhausts its remedies pursuant hereto and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.   12.   COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. To
the extent applicable, it is intended that this Agreement comply with the
provisions of

15



--------------------------------------------------------------------------------



 



    Section 409A of the Code (hereinafter referred to as “Section 409A”). This
Agreement shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A shall
have no force and effect until amended to comply with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, in the event
any payment or benefit hereunder is determined to constitute nonqualified
deferred compensation subject to Section 409A, then to the extent necessary to
comply with Section 409A, such payment or benefit shall not be made, provided or
commenced until six months after Executive’s Termination Date. Lump sum payments
will be made, without interest, as soon as administratively practicable
following the six-month delay. Any installments otherwise due during the
six-month delay will be paid in a lump sum, without interest, as soon as
administratively practicable following the six-month delay, and the remaining
installments will be paid in accordance with the original schedule. For purposes
of Section 409A, the right to a series of installment payments shall be treated
as a right to a series of separate payments. Each separate payment in the series
of separate payments shall be analyzed separately for purposes of determining
whether such payment is subject to, or exempt from compliance with, the
requirements of Section 409A.   13.   EMPLOYEE HANDBOOKS, ETC. From time to
time, the Company may, in its discretion, establish, maintain and distribute
employee manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. The Executive will adhere to and follow all
rules, regulations, and policies of the Company set forth in such manuals,
handbooks, or statements as they now exist or may later be amended or modified.
Such manuals, handbooks and statements do not constitute a part of this
Agreement nor a separate contract, and shall not be deemed as amending this
Agreement or as creating any binding obligation on the part of the Company, but
are intended only for general guidance.   14.   OTHER PROVISIONS   14.1   This
Agreement shall inure to the benefit of and be binding upon (i) the Company and
its successors and assigns and (ii) the Executive and the Executive’s heirs and
legal representatives, except that the Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part without the Company’s prior written consent.  
14.2   All notices and statements with respect to this Agreement must be in
writing and shall be delivered by certified mail return receipt requested; hand
delivery with written acknowledgment of receipt; or overnight courier with
delivery-tracking capability. Notices to the Company shall be addressed to the
Company’s chief financial or accounting officer or general counsel at the
Company’s then-current headquarters offices. Notices to the Executive may be
delivered to the Executive in person or to the Executive’s then-current home
address as indicated on the Executive’s pay stubs or, if no address is so
indicated, as set forth in the Company’s payroll records. A party may change its
address for notice by the giving of notice thereof in the manner hereinabove
provided.

16



--------------------------------------------------------------------------------



 



14.3   If the Executive Resigns for Good Reason because of (i) the Company’s
failure to pay the Executive on a timely basis the amounts to which he is
entitled under this Agreement or (ii) any other breach of this Agreement by the
Company, then the Company shall pay all amounts and damages to which the
Executive may be entitled as a result of such failure or breach, including
interest thereon at the maximum non-usurious rate and all reasonable legal fees
and expenses and other costs incurred by the Executive to enforce the
Executive’s rights hereunder and the Executive will be relieved of all
obligations under Section 9 (noncompetition).   14.4   This Agreement sets forth
the entire present agreement of the parties concerning the subjects covered
herein except for any equity incentive award agreements between the Company and
the Executive. There are no promises, understandings, representations, or
warranties of any kind concerning those subjects except as expressly set forth
herein or therein.   14.5   Any modification of this Agreement must be in
writing and signed upon the express consent of all parties. Any attempt to
modify this Agreement, orally or in writing, not executed by all parties will be
void.   14.6   If any provision of this Agreement, or its application to anyone
or under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.  
14.7   This Agreement will be governed and interpreted under the laws of the
State of Texas.   14.8   No failure on the part of any party to enforce any
provisions of this Agreement will act as a waiver of the right to enforce that
provision.   14.9   Termination of the Employment, with or without Cause, will
not affect the continued enforceability of this Agreement.   14.10   Section
headings are for convenience only and shall not define or limit the provisions
of this Agreement.   14.11   This Agreement may be executed in several
counterparts, each of which is an original. It shall not be necessary in making
proof of this Agreement or any counterpart hereof to produce or account for any
of the other counterparts. A copy of this Agreement manually signed by one party
and transmitted to the other party by FAX or in image form via email shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it.

17



--------------------------------------------------------------------------------



 



Executed and effective as of the Effective Date.

          COMSYS IT Partners, Inc.   EXECUTIVE
 
       
By:
       
 
       
Name:
  Ken R. Bramlett, Jr.   Larry L. Enterline
Title:
  Senior VP, General Counsel & Secretary    

18



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1

     
Office
  Houston, Texas
 
   
Position
  Chief Executive Officer
 
   
Base Salary
  $500,000 per year
 
   
Standard Bonus Potential
  75% of base salary
 
   
Minimum PTO
  29 business days (which includes 7 paid holidays designated by COMSYS)
 
   
Specific benefits
  $1,000 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

 



--------------------------------------------------------------------------------



 



Exhibit B
Annual Bonus Plan for Larry L. Enterline
Except as otherwise approved in any year, Executive is eligible to receive an
annual incentive bonus equal to 75% of Base Salary if 100% of the Company EBITDA
Plan (as defined below) is achieved as set forth in this document (the “Bonus
Potential”). No incentive will be provided unless a minimum of 90% of the EBITDA
Plan is achieved. The incentive bonus potential increases if the EBITDA Plan is
overachieved, according to the following schedule:

     
90% of EBITDA Plan achieved
  50% of Bonus Potential
100% of EBITDA Plan achieved
  100% of Bonus Potential
105% of EBITDA Plan achieved
  150% of Bonus Potential
110% of EBITDA Plan achieved
  200% of Bonus Potential

No additional Bonus Potential will be earned for any EBITDA above 110% of EBITDA
Plan.
The bonus payable hereunder will be prorated between targeted achievement
levels.
The annual EBITDA Plan amount shall be as determined by the Board.
Annual incentive bonuses will be paid by March 15 of the calendar year following
the year in which the bonus is earned.

 



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
Board Member, Concurrent Computer Corporation
Board Member, Raptor Networks Technology, Inc.

 